Citation Nr: 1728267	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  13-18 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active duty in the United States Marine Corps from April 1951 to September 1954.  He died in July 2009.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction over the case was subsequently transferred to the Regional Office (RO) in Newark, New Jersey. 

The appellant testified at a videoconference Board hearing held in March 2017.  A transcript is of record.  The record was held open for 90 days to allow the appellant the opportunity to submit additional evidence.  However, no additional evidence has been received from either the appellant or her representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for cause of the Veteran's death.  She contends that the Veteran's bronchiectasis caused or worsened the coronary artery disease resulting in his death.  She has also supplemented her claim with excerpts from various articles printed from the Internet, one of which cites a study about the increased incidence of coronary heart disease and bronchiectasis.  Another article discusses the definition of bronchiectasis and its prognosis.  

According to the death certificate, the Veteran died in July 2009, at the age of 78.  The immediate cause of death was coronary artery disease, arrhythmia.  At the time of his death, he was service connected for bronchiectasis, rated as 30 percent disabling and malaria, rated as noncompensably disabling.

Review of the record reveals very few post-service medical records relating to the Veteran's healthcare following his discharge from service, including any terminal records.  However the file does contain a letter from P.R. Das, M.D., indicating care of the Veteran for several medical problems.  According to Dr. Das, in addition to cardiac problems (coronary artery disease, congestive heart failure, and atrial fibrillation), the Veteran's lung problems (chronic obstructive pulmonary disease and recurrent pneumonia) contributed to his physical deterioration and eventual death.  Unfortunately his opinion is limited in terms of its ultimate probative value as Dr. Das does not specifically mention the Veteran's service-connected bronchiectasis.  Moreover, to the extent that he is suggesting bronchiectasis as a contributory cause of death, he does so in a conclusory manner without adequate rationale that cites to supporting factual data.

Given the foregoing, the Board finds that it is necessary to obtain the records of the Veteran's treatment preceding his death, and to obtain a medical opinion addressing the theory of entitlement that has been raised. 

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorizations from the appellant, obtain and associate with the claims file copies of all clinical records, both VA and non-VA, pertaining to treatment of the Veteran for bronchiectasis and coronary artery disease since his discharge from service and any other outstanding and relevant records surrounding his death in July 2009.  The Board is particularly interested in the clinical records from Dr. Das as well as records from Jersey Shore Medical Center, Paul Kimball Hospital, Lakewood Hospital, and Shorrock Gardens Care Center.  

2.  After the receipt of records, arrange for a review of the electronic claims file by an appropriate physician for an opinion on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected bronchiectasis caused his death; contributed substantially or materially to his death; combined to cause his death; aided or lent assistance to the production of his death; OR rendered the Veteran materially less capable of resisting the effects of the fatal coronary artery disease and arrhythmia.  

The physician must explain the underlying rationale for all opinions expressed, citing to supporting factual data and medical literature, as deemed indicated.  He/She should also specifically discuss the articles submitted by the appellant that suggest a link between cardiovascular disease and bronchiectasis, and Dr. Das's December 2009 medical opinion.  The physician must provide a full rationale for each opinion expressed.  If the physician cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

3.  Then, readjudicate the claim on appeal.  If the decision is adverse to the appellant, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

